DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa [US 2002/0009073] in view of Isaka [US 6654455].
As claim 1, Furukawa discloses an audio bridge unit to connect each analog page/party station among a plurality of analog page/party stations to one or more Internet-Protocol (IP)-based page/party stations [Fig 90 discloses Ref 9-5 includes a plurality of analog station Ref 17-3 and 17-4 for connecting to IP station, Ref 52-3, Par. 0577-0580, Fig 113, Ref 530 includes analog interface for connecting the analog telephones , Ref 516-1-516-3 and plurality of IP stations Ref 515-1-515-4 and a memory for storing the addresses of the stations, Par. 0661-0665, Fig 131, Ref 1021-2 includes a plurality of analog telephones Ref Tel, IP stations 1090-1092 and memory for storing addresses, Par. 0709-0712 and Ethernet, Par. 0448-0452, Par. 0709-0715, Multicast address, Par. 0037-0038, 0058-0060 etc..], the audio bridge unit comprising: an analog telephone interface [Fig 90 discloses Ref 9-5 includes a plurality of analog station Ref 17-3 and 17-4 for connecting to IP station, Ref 52-3, Par. 0577-0580, Fig 113, Ref 530 includes analog interface for connecting the analog telephones , Ref 516-1-516-3 and plurality of IP stations Ref 515-1-515-4 and a memory for storing the addresses of the stations, Par. 0661-0665, Fig 131, Ref 1021-2 includes a plurality of analog telephones Ref Tel, IP stations 1090-1092 and memory for storing addresses, Par. 0709-0712], comprising a plurality of analog audio line interfaces for corresponding ones of each of a plurality of analog audio lines, each analog page/party station being configured to receive and transmit analog audio on a page line and corresponding party line provided among the plurality of analog audio lines [Fig 90 discloses Ref 9-5 includes a plurality of analog station Ref 17-3 and 17-4, Par. 0577-0580, Fig 113, Ref 530 includes analog interface for connecting the analog telephones , Ref 516-1-516-3, Par. 0661-0665, Fig 131, Ref 1021-2 includes a plurality of analog telephones Ref Tel; Fig 90, Ref 9-5, Fig 113, Ref 530 and Fig 131, Ref 1021-2 configured to exchange audio with between the devices on the provided audio lines]; an Ethernet interface, the plurality of IP-based stations being connected via an Ethernet link and configured to receive and transmit digital audio on multicast channels assigned to respective ones of the plurality analog lines, Ethernet interface being configured to [Ethernet interface for exchanging the audio between the analog/IP devices via Ethernet link Par. 0448-0452, Par. 0709-0715 using multicast address, Fig 17, Fig 318-350, M2 is multicast address correspond to analog line], memory for storing  multicast address of the destination receiver [Fig 17, Fig 318-350, M2 is multicast address correspond to analog line] and processor for converting between analog voice into digital voice for convey to destination [Par. 0022, 0514, 0550, 0695, 0705, 0766, 0807, 0856 etc.] and enclosure configured to contain the analog interface, the Ethernet interface, the memory device and the processor device [Fig 90 discloses Ref 9-5 includes a plurality of analog station Ref 17-3 and 17-4 for connecting to IP station, Ref 52-3, Par. 0577-0580, Fig 113, Ref 530 includes analog interface for connecting the analog telephones , Ref 516-1-516-3 and plurality of IP stations Ref 515-1-515-4 and a memory for storing the addresses of the stations, Par. 0661-0665, Fig 131, Ref 1021-2 includes a plurality of analog telephones Ref Tel, IP stations 1090-1092 and memory for storing addresses, Par. 0709-0712 and Ethernet, Par. 0448-0452, Par. 0709-0715].  However, Furukawa fails to disclose what Isaka discloses the plurality of IP-based stations configured to receive and transmit digital audio on multicast channels corresponding the plurality of analog lines of  analog interface which comprising a plurality of analog audio line interfaces for corresponding ones of each of a plurality of analog audio lines, each analog page/party station being configured to receive and transmit analog audio on a page line and corresponding party line provided among the plurality of analog audio lines [Fig 5 discloses analog phones Ref 14 coupled to the analog lines of analog interface, Ref 20, 18 and 16 and IP telephones 12 assigned multicast address “channel” = XXXX, so that the analog and IP telephones exchange audio], an Ethernet interface, the plurality of IP-based stations being connected via an Ethernet link and configured to receive and transmit digital audio on multicast channels assigned to respective ones of the plurality of analog lines, Ethernet interface being configured to connect to the Ethernet link [Fig 2-3, Col 3:49-459, Ref 52 is Ethernet interface with Ethernet link for receiving/transmitting data between Ref 12 and 14 according to assign channel];  a memory device, the memory device comprising configuration data, the configuration data comprising multicast channel parameters, the multicast channel parameters designating respective ones of the multicast channels for corresponding ones of the plurality of analog audio lines [Col. 8:5-17, "The IP network 10a monitors the IGMP inquiry packets and IGMP report packets flowing through the network 10a and constantly leans the configuration of a multicast group, set up in the network 10a (function adaptive to multicast). Of course, the IP network 10a has the function of the IP network 10 described with reference to FIG. 1"; col. 8, In 18-27- "More specifically, to learn the configuration of a multicast group, the IP network 10a determines whether or not, e.g., ports P1 and P2 connecting the IP telephones 12 to the network 10a and a port P3 connecting the IP bridge 20 to the network 10a are included in a multicast group. Stated another way, a multicast address for a conference is assigned to a certain conference group, e.g., a group indicated by a dotted line 72 in FIG. 5, and the IP telephones 12 and/or plain telephones 14 to participate in the conference are registered at the IP network 10a]; and a processor device configured to process received analog audio from the one or more of the plurality of analog audio lines into digital audio transmit signals and transmit the digital audio transmit signals to one or more of the IP-based stations via corresponding ones of the multicast channels in accordance with the configuration data, and to process received digital audio from the multicast channels into analog audio transmit signals and transmit the analog audio transmit signals to the corresponding ones of the plurality of analog audio lines in accordance with the configuration data [col. 8:28-35, "In operation, assume again that a session is to be held between the telephones, Tels 1, 2 and 3. A connection for the session may be set up by any one of the methods described in relation to the previous embodiment. In any case, in response to a connection request for the session, the CPU 28 sends a path connection request meant for the telephones, Tels 1, 2 and 3 for causing them to effect conference telephone with a multicast IP address=XXXX"; col. 8:55-9:9, "Voice signals output from the telephones, Tels 1, 2 and 3, are transferred, as follows. The CPU 40 included in the telephone, Tel 1, for example, selects IP=XXXX as the destination of a header, packetizes a voice signal to be sent, and sends the resulting packet with the header IP=XXXX to the IP network 10a. The IP network 10a determines, based on the configuration of the multicast group 72 recognized, that the above voice packet is meant for the connection ports P2 and P3 relating to the multicast group 72. The IP network 10a therefore forwards the voice packet to the telephone, Tel 2, and IP Bridge 20 accommodating the telephone, Tel 3. Of course, the IP network 10a does not transfer the voice packet to the port P1 accommodating the telephone, Tel 1. In this manner, the telephone, Tel 2, receives the voice signal output from the telephone, Tel 1. On the other hand, the IP bridge 20 having recognized the voice packet removes the header from the voice packet and writes the voice signal meant for the telephone, Tel 3, in the channel #0 of the down-going highway B2MHWO in accordance with memorized information. As a result, the telephone, Tel 2, receives the voice signal"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the one or more IP-based stations configured to transmit and receive on multicast channels corresponding the one or more analog lines and the configuration data comprising multicast channel parameters, the multicast channel parameters designating respective ones of the multicast channels for corresponding ones of the one or more analog audio lines; and the processor device configured to transmit the digital audio transmit signals to one or more of the IP based stations via corresponding ones of the multicast channels in accordance with the configuration data, and to process received digital audio from the multicast chan_n1 into analog audio transmit signals and transmit the analog audio transmit signals to the corresponding ones of the one or more analog audio lines of the analog page/party station in accordance with the configuration data as disclosed by lsaka into the teaching of Furukawa.  The motivation would have been to reduce the cost of routing between analog and internet telephones.
As claim 5, lsaka discloses further comprising status indicators, wherein the processor device is configured to operate the status indicators to indicate status of respective Ethernet connections of the one or more IP-based stations connected via the Ethernet link [col. 4: 13-21, "The key interface Ref 44 is interconnected to a keypad Ref 48 provided on the IP telephone set Ref 12 and delivers a signal representative of the condition of the keypad Ref 48, i.e., a key input to the CPU Ref 40. The keypad Ref 48 has various keys provided for operating the IP telephone Ref 12, e.g., dial keys, hook keys and function keys. The operator of the telephone Ref 12 may operate the keypad Ref 48 in order to input a call connection request or to use the various functions of the IP-PBX including the conference telephone service]. 
As claim 6, Isaka discloses the configuration data comprises for each of the one or more analog audio lines, at least one of a designated multicast group, a designated multicast port, a selected time to live (TTL) setting, analog audio threshold level to be exceeded before analog audio signals are processed into digital audio signals, a volume level control (VLC) enabled parameter, isolate input enabled parameter, channel direction designation, and channel name [configuration of multicast group; col. 8:18-27, "More specifically, to learn the configuration of a multicast group, the IP network 10a determines whether or not, e.g., ports P1 and P2 connecting the IP telephones 12 to the network 10a and a port P3 connecting the IP bridge 20 to the network 10a are included in a multicast group. Stated another way, a multicast address for a conference is assigned to a certain conference group, e.g., a group indicated by a dotted line 72 in FIG. 5, and the IP telephones 12 and/or plain telephones 14 to participate in the conference are registered at the IP network 10a]. 
As claim 7, lsaka discloses the processor device is configured to process digital audio signals in multicast streams from a plurality of IP-based page/party stations [col. 8:28-35, "In operation, assume again that a session is to be held between the telephones, Tels 1, 2 and 3. A connection for the session may be set up by any one of the methods described in relation to the previous embodiment. In any case, in response to a connection request for the session, the CCU 28 sends a path connection request meant for the telephones, Tels 1, 2 and 3 for causing them to effect conference telephone with a multicast IP address=XXXX"; col. 8:36-47, "The telephones, Tels 1 and 2, and IP bridge 20 having received the above pass connection request assemble respective IGMP report packets upon receiving an IGMP inquiry packet from the multicast router 70. The telephones, Tels 1 and 2, and IP bridge 20 then return the IGMP report packets to the multicast router 70, indicating it that they register a conference connection at the multicast IP address=XXXX which used to multicast the streams to analog and imp telephone after mixing the received audio signals]. 
As claim 17, Furukawa and Isaka fails to disclose the enclosure is wall-mounted but one of ordinary skill in the art can mount gateway, router, PBX on the wall [Fig 90, Ref 9-5, 113, Ref 530 and Fig 131, Ref 1021-2 can mounted on the wall] because mount a device on the wall is well known and expected in the art.  The motivation would have been to save space.
Claims 2-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Isaka as applied to claim 1 above, and further in view of Wengrovitz [US 2006/0067302].
[conversion device comprising ADC, DAC; Fig 23; para 0116, "Illustrated in FIG. 23 is a multi-line SBP with a DSP for supporting parallel communications between two analog phone lines and the SBP handset. The multi-line SBP Ref 2300 preferably includes an analog phone interface including RJ-11 telephone jacks for a first telephone line Ref 2330 and a second telephone line Ref 2332 operatively coupled to a first SLIC Ref 2322 and a second SLIC Ref 2324, respectively. The first SLIC Ref 2322 and second SLIC Ref 2324 are adapted to transmit analog voice signals to A/D converters Ref 1226, 2330, respectively, which are then passed to the DMM Ref 2304 of the DSP Ref 2302 in the form of digital voice signals b1 [n] and b2 [n]"; para 0117, "In addition to the plurality of signals from the analog sources, the multi-line SBP Ref 2300 includes a network interface adapted to receive two or more digital voices signals, c1[n] and c2[n], from a plurality of SIP phones (not shown). If compressed, the digital voices signals c1[n] and c2[n] are passed through speech decompression units Ref 2308, 2312, respectively before being sent to the DMM Ref 2304], the processor device being configured to provide the digital audio signals to corresponding multicast channels [Para. 0044, "In addition TO supporting voice communication between the IP network Ref 320 and the analog phones Ref 120-121, and SPB handset Ref 132, the SBP Ref 310 of the preferred embodiment performs real-time media conversion between the packetized digital voice on the IP network Ref 320 and the continuous time analog voice to/from the SBP handset Ref 132 and to/from one or more analog phones Ref 120, 121. When a call involves a party reachable remotely through the IP network Ref 320, the SBP Ref 310 can simultaneously receive audio from the remote party, the SBP handset Ref 132, and the one or more analog phones Ref 120-121, then mix the audio, and subsequently retransmit the combined signals so that each party can hear every other party. In this manner, the SBP Ref 310 provides for the parallel operation between the one or more analog phones Ref 120, 121 and the SBP handset Ref 132].
Since, Furukawa suggests a device for converting the analog and digital signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a conversion device which use to convert the audio between the analog and digital, couples between lines and processor and codec wherein as disclosed by Wengrovitz into the teaching of Furukawa and lsaka.  The motivation would have been to reduce the cost of routing between analog and internet telephones.
As claim 3, Wengrovitz discloses wherein the conversion device comprises at least one isolation device connected to a corresponding one of the one or more analog audio lines [Para 0116, "The multi-line SBP Ref 2300 preferably includes an analog phone interface including RJ-11 telephone jacks for a first telephone line Ref 2330 and a second telephone line 2332 operatively coupled to a first SLIC Ref 2322 and a second SLIC Ref 2324, respectively. The first SLIC Ref 2322 and second SLIC Ref 2324 are adapted to transmit analog voice signals to AD converters Ref 1226, 2330, respectively, which are then passed to the DMM Ref 2304 of the DSP Ref 2302 in the form of digital voice signals b1 [n] and b2 [n]]; an amplifier and an analog-to-digital (ADC) filter connected to the isolation device and configured to receive analog audio signals therefrom and convert them into digital audio signals for transmission to at least one IP-based page/party station [Para 0116, "Illustrated in FIG. 23 is a multi-line SBP with a DSP for supporting parallel communications between two analog phone lines and the SBP handset. The multi-line SBP 2300 preferably includes an analog phone interface including RJ-11 telephone jacks for a first telephone line Ref 2330 and a second telephone line Ref 2332 operatively coupled to a first SLIC 2322 and a second SLIC 2324, respectively. The first SLIC 2322 and second SLIC 2324 are adapted to transmit analog voice signals to AID converters Ref 1226, 2330, respectively, which are then passed to the DMM Ref 2304 of the DSP Ref 2302 in the form of digital voice signals b1 [n] and b2[n]"; Para. 0117, "In addition to the plurality of signals from the analog sources, the multi-line SBP 2300 includes a network interface adapted to receive two or more digital voices signals, c1[n] and c2[n], from a plurality of SIP phones (not shown). If compressed, the digital voices signals c1[n] and c2[n] are passed through speech decompression units Ref 2308, 2312, respectively before being sent to the DMM Ref 2304]; and a digital-to-analog (DAC) filter connected to the isolation device and configured to convert digital audio signals received from at least one IP-based page/party station into analog audio signals and provide the analog audio signals to the [Fig 23; para. 0117, "In addition to the plurality of signals from the analog sources, the multi-line SBP Ref 2300 includes a network interface adapted to receive two or more digital voices signals, c1 [n] and c2[n], from a plurality of SIP phones (not shown). If compressed, the digital voices signals c1 [n] and c2 [n] are passed through speech decompression units Ref 2308, 2312, respectively before being sent to the DMM Ref 2304]. 
As claim 4, lsaka discloses the digital-to-analog (DAC) filter in each conversion device is connected to the codec [Fig 2, Ref 42]. 
	 As claim 8, Furukawa and lsaka fail to disclose what  Wengrovitz  discloses the processor device is configured to prevent transmission of analog audio signals from a respective one of the one or more analog audio lines to one or more IP-based page/party stations if a designated number of received multicast streams is exceeded [para. 0057, "In some embodiments, the SBP 310 includes port selection parameter, configurable via a browser-based or management interface, that permits a user to select which ports to include and exclude from the conversation. For example, the user may opt to disable the SBP handset 132, have all incoming calls directed to the one or more analog phones 120, and prevent the SBP 310 from ringing. In this manner, the user may choose either the SBP 310 to ring, the analog phone 120 to ring, or both]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for preventing the leaked of audio when the number of receivers of multicasting stream exceeded as 
	As claim 9, Furukawa and lsaka fail to disclose what Wengrovitz discloses the processor device is configured to detect when a multicast stream is being received from one or more of the IP-based page/party stations [Para. 0062, "Illustrated in FIG. 7A is a sequence diagram of the response of the SBP to an incoming call where the SBP handset is the first to answer the call and the last to hang-up. As described above, the SBP 310 receives the incoming call in the form of a SIP: INVITE message 502, responds by ringing, and transmits an analog ring signal 504 to each of the one or more analog phones 120. In the present example, the SBP handset 132 initially answers the incoming call and an analog phone enters the conversation at a later point in time], generate an off-hook input signal, and provide the off-hook input signal to a corresponding one of the one or more analog audio lines in accordance with the configuration data [Para. 0063, When the SBP handset goes off-hook, the SBP 310 receives an off-hook signal 702 and automatically transmits a session acceptance message, preferably a SIP:OK message 704, back to the URL address in the session request. The SBP 310 also receives a SIP:ACK message 706 from the caller. The subsequent conversation exchanged between the remote caller and SBP handset 132 generally includes VoIP communications 708 between the SBP 310 and the caller or the SIP-PBX 410 as well as analog communications, i.e., handset voice signals 720, between the SBP 310 and handset 132].

	As claim 10, Furukawa and lsaka fail to disclose what Wengrovitz discloses the processor device is connected to at least one relay contact output corresponding to one of the one or more analog audio lines, the processor device is configured to activate the relay contact output upon detection of a digital audio signal on the multicast channel associated with that analog audio line [SLIC 16 as a relay output; col. 2:51-3:2,  The IP-PBX system accommodates analog telephones or similar conventional plain telephones 14 in addition to the IP telephones 12. The plain telephones 14 are accommodated in a subscriber circuit (SLIC) 16 that is, in turn, interconnected to an IP bridge 20 via a highway (HW) 18. In the illustrative embodiment, the highway 18 is a 2 Mbps (megabits per second) signal transmission path (2MHW) in which thirty voice channels, one signal channel and one idle or reserved channel are multiplexed to a transmission rate of 2 Mbps. The SLIC 16 encodes voice signals received from the plain telephones 14 by, in the illustrative embodiment, PCM (Pulse Code Modulation) and multiplexes the resulting coded signals on the voice channels of a frame 100, see FIG. 4. The multiplexed signals are sent to an up-going highway (F2MHW) 18F. When the SLIC 16 receives the frame 100 on-a
down-going highway (B2MHW) 1 BB, it demultiplexes the channels of the frame 100 to thereby reproduce voice signals and sends the voice signals to the plain telephones 14 to which the above channels are assigned].

	As claim 11, Wengrovitz discloses wherein the processor device is configured to operate a field device different from the plurality of analog page/party stations and the plurality of IP-based page/party stations via the relay contact output when the multicast channel is off-hook and transmitting a digital audio signal [Para. 0062, Illustrated in FIG. 7 A is a sequence diagram of the response of the SBP to an incoming call where the SBP handset is the first to answer the call and the last to hang-up. As described above, the SBP 310 receives the incoming call in the form of a SIP: INVITE message 502, responds by ringing, and transmits an analog ring signal 504 to each of the one or more analog phones 120. In the present example, the SBP handset 132 initially answers the incoming call and an analog phone enters the conversation at a later point in time"; para (0063]- "When the SBP handset goes off-hook, the SBP 310 receives an off-hook signal 702 and automatically transmits a session acceptance message, preferably a SIP:OK message 704, back to the URL address in the session request. The SBP 310 also receives a SIP:ACK message 706 from the caller. The subsequent conversation exchanged between the remote caller and SBP handset 132 generally includes VoIP communications 708 between the SBP 310 and the caller or the SIP-PBX 410 as well as analog communications, i.e., handset voice signals 720, between the SBP 310 and handset 132].
	As claim 12, Furukawa and lsaka fail to disclose what Wengrovitz discloses the processor device is connected to at least one channel isolate input corresponding to a respective one of the one or more analog audio lines [port : input; para. 0057, In some embodiments, the SBP 310 includes port selection parameter, configurable via a browser-based or management interface, that permits a user to select which ports to include and exclude from the conversation. For example, the user may opt to disable the SBP handset 132 and have all incoming calls directed to the one or more analog phones 120 and prevent the SBP 310 from ringing. In this manner, the user may choose either the SBP 310 to ring, the analog phone 120 to ring, or both], the processor device is configured to disable processing and transmission of digital audio signals and analog audio signals corresponding to that analog audio line in response to receiving a selected input signal at the at least one channel isolate input [Para. 0057, In some embodiments, the SBP 310 includes port selection parameter, configurable via a browser-based or management interface, that permits a user to select which ports to include and exclude from the conversation. For example, the user may opt to disable the SBP handset 132 and have all incoming calls directed to the one or more analog phones 120 and prevent the SBP 310 from ringing. In this manner, the user may choose either the SBP 310 to ring, the analog phone 120 to ring, or both"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for disabling the 
	As claim 13, Wengrovitz discloses wherein the configuration data comprises an isolate input disable parameter that provides the selected input signal [disable signal; para. 0057, In some embodiments, the SBP 310 includes port selection parameter, configurable via a browser-based or management interface that permits a user to select which ports to include and exclude from the conversation. For example, the user may opt to disable the SBP handset 132 and have all incoming calls directed to the one or more analog phones 120 and prevent the SBP 310 from ringing. In this manner, the user may choose either the SBP 310 to ring, the analog phone 120 to ring, or both].
As claim 14, Furukawa and lsaka fail to disclose what Wengrovitz discloses wherein the processor device is connected to a global disable input switch and configured to disable processing and transmission of digital audio signals and analog audio signals corresponding the one or more analog audio lines in response to activation of the global disable input switch [termination switch; para. 0067,  Assuming that the SBP handset 132 and analog phone handset 130 are currently engaged in a parallel communications 716-718 with the remote caller, the user at the SBP handset 132 may subsequently exit the conversation by going on hook. The on-hook signal 750 is issued to the SBP 310 and the associated handset voice 720 discontinued. The voice communication signals 772-774 exchanged between the analog phone set 120 and the SBP 310, however, persist after the SBP handset 132 hangs up. The VoIP session 773 between the SBP 310 and remote caller is terminated only after the analog phone set 120 goes on-hook 776, 778 and a session termination message, i.e., SIP:BYE message 780, is transmitted by the SBP 310 to the caller].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for disabling the signal to be forwarded to a device disclosed by Wengrovitz into the teaching of Furukawa and lsaka.  The motivation would have been to reroute the call to another device.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Isaka as applied to claim 1 above, and further in view of Ellison [US 2013/0163409].
As claim 15, Furukawa and Isaka fail to disclose what Ellison discloses the configuration data comprises a redundancy setting, the processor device being configured to operate the audio bridge unit in an idle mode when the redundancy setting indicates that a second audio bridge unit is processing multicast channels and analog audio signals associated with the one or more analog audio lines [Par. 0060 and 0070 discloses In previous collaboration conferencing routing systems, an idle conference bridge is typically provided to act as a back-up conference bridge in the case of a bridge failure.  Thus, when a conference bridge enters a failure state, the collaboration conferences hosted by the failed bridge are moved onto the back-up conference bridge.  However, because the back-up is available at any time as the back-up bridge, it remains idle during the majority of the operation time of the collaboration conference system]. 
Since, a method and system for setting a backup for conference server is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for setting a redundant server and allowing the backup act as idle server as disclosed by Ellison into the teaching of Furukawa and Isaka.  The motivation would have been to prevent lost call.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Isaka as applied to claim 1 above, and further in view of Jovicic [US 2016/0269113]
As claim 16, Furukawa and Isaka fail to disclose what Jovicic discloses a VLC receiver connected to the page line and configured to receive a VLC tone on the page 
line and change the audio level of the VLC tone prior to transmission via a multicast channel to at least one IP-based page/party station [Fig 3, Ref 306 is VLC receiver for receiving a tone and amplify the audio level of tone before transmitting to audio bridge for transmitting to IP telephone].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for integrating VLC receiver as disclosed by Jovicic into the teaching of Furukawa and Isaka.  The motivation would have been to provide a universal system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414